            Case 1:20-cv-05117-RA Document 24 Filed 09/17/20 Page 1 of 1
                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
 UNITED STATES DISTRICT COURT                                       DOC#:
 SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 9/17/2020


 EDUARDO PITA,

                             Plaintiff,

                        v.
                                                                No. 20-CV-5117 (RA)
 SAN JOSE TULCINGO DELI INC.; SAN
                                                                        ORDER
 JOSE TULCINGO RESTAURANT; OLESIA
 DAVLAD; and EDUARDO LUCERO
 VELAZQUEZ,

                             Defendants.


 RONNIE ABRAMS, United States District Judge:

         On July 10, 2020, the Court issued an Order scheduling an initial conference for September

 18, 2020 at 3 PM. Dkt. 14. The Order directed the parties to submit a joint letter and a proposed case

 management plan by September 11, 2020. Id. On September 11, 2020, the parties filed a proposed

 case management plan, Dkt. 23, but have not yet filed their joint letter. They shall do so by the end

 of the day today, and/or shall inform the Court whether they seek an extension of time to do so and

 an adjournment of the initial conference.

 SO ORDERED.

Dated:     September 17, 2020
           New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge
